



Exhibit 10.6


INDEMNIFICATION AGREEMENT


THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into this
28th day of June, 2017, by and between Susan Lanigan (the “Indemnified Party”)
and CHICO’S FAS, INC., a Florida corporation (the “Corporation”). This Agreement
is intended and shall be deemed to supersede and replace any prior
indemnification agreement between the parties hereto.


WITNESSETH


WHEREAS, it is essential to the Corporation to retain and attract as Directors
and/or Executive Officers the most capable persons available; and


WHEREAS, the substantial increase in corporate litigation subjects directors and
officers to expensive litigation risks; and
    
WHEREAS, in addition, the statutory indemnification provisions of the Florida
Business Corporation Act and Article VII of the bylaws of the Corporation (the
“Article”) expressly provide that they are non-exclusive; and


WHEREAS, the Corporation considers it necessary and desirable to offer
additional indemnification protection to its Directors and Executive Officers
and desires the Indemnified Party to have such protection; and


WHEREAS, the Florida Business Corporation Act and the Article provide that
indemnification of Directors and Executive Officers of the Corporation may be
authorized by agreement, and thereby contemplates that contracts of this nature
may be entered into between the Corporation and the Indemnified Party with
respect to indemnification of the Indemnified Party as a Director and/or
Executive Officer of the Corporation; and


WHEREAS, the parties hereto intend this Agreement to replace and supersede any
existing indemnification agreement, if any, between them.


NOW THEREFORE, in exchange for, and in consideration of, the premises and the
mutual covenants and agreements contained in this Agreement, including the
Company’s agreement to continue the employment of Indemnified Party and to
provide Indemnified Party with compensation for such employment, it is hereby
agreed as follows:


1.
INDEMNIFICATION GENERALLY.



(a)    Grant of Indemnity. (i) Subject to and upon the terms and conditions of
this Agreement, the Corporation shall indemnify and hold harmless the
Indemnified Party in respect of any and all costs, claims, losses, damages and
expenses (other than those specifically excluded herein) which may be incurred
or suffered by the Indemnified Party as a result of or arising out of
prosecuting, defending, settling or investigating:


(1)    any threatened, pending, or completed claim, demand, inquiry,
investigation, action , suit or proceeding, whether formal or informal or
brought by or in the right of the Corporation or otherwise and whether of a
civil, criminal, administrative or investigative nature, in which the
Indemnified Party may be or may have been involved as a party or otherwise,
arising out of the fact that the Indemnified Party is or was a director,
officer, or employee of the Corporation or any of its “Affiliates” (as such term
is defined in the rules and regulations promulgated by the Securities and
Exchange Commission under the Securities Act of 1933), or served as a director,
officer, employee or independent contractor of or for any person, firm,
partnership, corporation or other entity at the request of the Corporation
(including without limitation service in any capacity for or in connection with
any employee benefit plan maintained by the Corporation or on behalf of the
Corporation’s employees);


(2)    any attempt (regardless of its success) by any person to charge or cause
the Indemnified Party to be charged with wrongdoing or with financial
responsibility for damages arising out of or incurred in connection with the
matters indemnified against in this Agreement; or


(3)    any expense, interest, assessment, fine, tax, judgment or settlement
payment arising out of or incident to any of the matters indemnified against in
this Agreement including reasonable fees and





--------------------------------------------------------------------------------





disbursements of legal counsel, experts, accountants, consultants and
investigators (before and at trial and in appellate proceedings).


(ii)    The obligation of the Corporation under this Agreement is not
conditioned in any way on any attempt by the Indemnified Party to collect from
an insurer any amount under a liability insurance policy.


(iii)    Notwithstanding the foregoing or any other provision of this Agreement,
in no case shall any indemnification be provided under this Agreement to the
Indemnified Party by the Corporation in:


(1)Any action or proceeding brought by or in the name or interest of the
Indemnified Party against the Corporation;


(2)Any action or proceeding brought by the Corporation against the Indemnified
Party, which action is initiated at the direction of the Board of Directors of
the Corporation; or


(3)Any claim, circumstance, action or proceeding wherein the Corporation is
entitled to (or the Indemnified Party is obligated for) repayment or forfeiture
of any incentive-based compensation (in any form) under the Chico’s FAS
Incentive Compensation Clawback Policy (or similar policy) then in effect, if
any.


(b)    Claims for Indemnification. (i) Whenever any claims shall arise for
indemnification under this Agreement, the Indemnified Party shall notify the
Corporation promptly and in any event within 30 days after the Indemnified Party
has actual knowledge of the facts constituting the basis for such claim. The
notice shall specify all facts known to the Indemnified Party giving rise to
such indemnification right and the amount or an estimate of the amount of
liability (including estimated expenses) arising therefrom.


(ii)    Any indemnification under this Agreement shall be made no later than 30
days after receipt by the Corporation of the written notification specified in
Section 1(b)(i), unless a determination is made that the Indemnified Party has
not met the relevant standards for indemnification under this Agreement. Such
determination shall be made within such 30 day period by (X) the Board of
Directors by a majority vote of a quorum consisting of directors who were not
parties to the mater described in the notice or by (Y) independent legal
counsel, agreed to by the Corporation, in a written opinion (which counsel shall
be appointed if such a quorum is not obtainable).


(c)    Rights to Defend or Settle; Third Party Claims, etc. (i) If the facts
giving rise to any indemnification right under this Agreement shall involve any
actual or threatened claim or demand against the Indemnified Party, or any
possible claim by the Indemnified Party against any third party, such claim
shall be referred to as a “Third Party Claim.” If the Corporation provides the
Indemnified Party with a written agreement to indemnify, defend or prosecute and
hold the Indemnified Party harmless from all costs and liability arising from
the Third Party Claim (an “Agreement of Indemnity”), and demonstrates to the
Indemnified Party the financial wherewithal to accomplish such indemnification,
the Corporation may at its own expense undertake full responsibility for the
defense or prosecution of such Third Party Claim. The Corporation may contest or
settle any such Third Party Claim for money damages on such terms and conditions
as it deems appropriate but shall be obligated to consult in good faith with the
Indemnified Party and not to contest or settle any Third Party Claim involving
injunctive or equitable relief against or affecting the Indemnified Party of his
or her properties or assets without the prior written consent of the Indemnified
Party, such consent not to be withheld unreasonably. The Indemnified Party may
participate at his or her own expense and with his or her own counsel in defense
or prosecution of a Third Party Claim pursuant to this Section 1(c)(i), and such
participation shall not relieve the Corporation of its obligation to indemnify
the Indemnified Party under this Agreement.


(ii)    If the Corporation fails to deliver a satisfactory Agreement of
Indemnity and evidence of financial wherewithal within 10 business days after
receipt of notice pursuant to Section 1(b), the Indemnified Party may contest or
settle the Third Party Claim on such terms as it sees fit but shall not reach a
settlement with respect to the payment of money damages without consulting in
good faith with the Corporation. The Corporation may participate at its own
expense and with its own counsel in defense or prosecution of a Third Party
Claim pursuant to this Section 1(c)(ii), but any such participation shall not
relieve the Corporation of its obligations to indemnify the Indemnified Party
under this Agreement. All expenses (including attorneys’ fees) incurred in
defending or prosecuting any Third Party Claim shall be paid promptly by the
Corporation as the suit or other matter is proceeding, upon the submission of
bills therefore or other satisfactory evidence of such expenditures during the
pendency of any matter as to which indemnification is available under this
Agreement. The failure to make such payments within 10 days after submission of
evidence of those expenses shall constitute a breach of a material obligation of
the Corporation under this Agreement.







--------------------------------------------------------------------------------





(iii)    If by reason of any Third Party Claim a lien, attachment, garnishment
or execution is placed upon any of the property or assets of the Indemnified
Party, the Corporation shall promptly furnish a satisfactory indemnity bond to
obtain the prompt release of such lien, attachment, garnishment or execution.


(iv)    The Indemnified Party shall cooperate in the defense of any Third Party
Claim which is controlled by the Corporation, but the Indemnified Party shall
continue to be entitled to indemnification and reimbursement for all costs and
expenses incurred by him or her in connection therewith as provided in this
Agreement.


(d)    Cooperation.    The parties to this Agreement shall execute such powers
of attorney as may be necessary or appropriate to permit participation of
counsel selected by any party hereto and, as may be reasonably related to any
such claim or action, shall provide to the counsel, accountants and other
representatives of each party access during normal business hours to all
properties, personnel, books, records, contracts, commitments and all other
business records of such other party and will furnish to such other party copies
of all such documents as may be reasonably requested (certified, if requested).


(e)    Choice of Counsel.    In all matters as to which indemnification is
available to the Indemnified Party under this Agreement, the Indemnified Party
shall be free to choose and retain counsel, subject to the prior written consent
of the Corporation as to such selection, which consent shall not be unreasonably
withheld.


(f)    Consultation.    If the Indemnified Party desires to retain the services
of an attorney prior to the determination by the Corporation as to whether it
will undertake the defense or prosecution of the Third Party Claim as provided
in Section 1(c), the Indemnified Party shall notify the Corporation of such
desire in the notice delivered pursuant to Section 1(b)(i), and such notice
shall identify the counsel to be retained. The Corporation shall then have 10
days within which to advise the Indemnified Party whether it will assume the
defense or prosecution of the Third Party Claim in accordance with Section
1(c)(i). If the Indemnified Party does not receive an affirmative response
within such 10-day period, he shall be free to retain counsel of his or her
choice, and the indemnity provided in Section 1(a) shall apply to the reasonable
fees and disbursements of such counsel incurred after the expiration of such
10-day period. Any fees or disbursements incurred prior to the expiration of
such 10-day period shall not be covered by the indemnity of Section 1(a).


(g)    Repayment. (i) Notwithstanding the other provisions of this Agreement to
the contrary, if the Corporation has incurred any cost, damage or expense under
this Agreement paid to or for the benefit of the Indemnified Party and it is
determined by a court of competent jurisdiction from which no appeal may be
taken that the Indemnified Party’s actions or omissions constitute
“Nonindemnifiable Conduct” as that term is defined in Section 1(g)(ii), the
Indemnified Party shall and does hereby undertake in such circumstances to
reimburse the Corporation for any and all such amounts previously paid to or for
the benefit of the Indemnified Party.


(ii)    For these purposes, “Nonindemnifiable Conduct” shall mean actions or
omissions of the Indemnified Party material to the cause of action to which the
indemnification under this Agreement related is determined to involve:


(1)    a violation of the criminal law, unless the Indemnified Party had
reasonable cause to believe his conduct was lawful and had no reasonable cause
to believe his conduct was unlawful;


(2)    a transaction in which the Indemnified Party derived an improper personal
benefit;


(3)    if the Indemnified Party is a director of the Corporation, a circumstance
under which the liability provisions of Section 607.0834 (or any successor or
similar statute) are applicable;


(4)    willful misconduct or a conscious disregard for the best interests of the
Corporation (when indemnification is sought in a proceeding by or in the right
of the Corporation to procure a judgment in favor of the Corporation or when
indemnification is sought in a proceeding by or in the right of a stockholder);
or


(5)    conduct, that pursuant to then applicable law, may not be indemnified.


2.
TERM.



This Agreement shall be effective upon its execution by all parties and shall
continue in full force and effect, unless amended, superseded or terminated by
agreement of the parties hereto, until the date seven years after the date of
this Agreement, or seven years after the termination of the Indemnified Party’s
employment or term of office, whichever is later,





--------------------------------------------------------------------------------





provided that such term shall be extended by any period of time during which the
Corporation is in breach of a material obligation to the Indemnified Party, plus
ninety days. Such term shall also be extended with respect to each Third Party
Claim then pending and as to which notice under Section 1(b) has theretofore
been given by the Indemnified Party to the Corporation, and this Agreement shall
continue to be applicable to each such Third Party Claim.


3.
REPRESENTATIONS AND AGREEMENTS OF THE CORPORATION.



(a)    Authority. The Corporation represents, covenants and agrees that it has
the corporate power and authority to enter into this Agreement and to carry out
its obligations under this Agreement. The execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated by this
Agreement have been duly authorized by the Board of Directors of the
Corporation. This Agreement is a valid and binding obligation of the Corporation
and is enforceable against the Corporation in accordance with its terms.


(b)    Noncontestability. The Corporation represents, covenants and agrees that
it will not initiate, and that it will use its best efforts to cause any of its
Affiliates not to initiate, any action, suit or proceeding challenging the
validity or enforceability of this Agreement.


(c)    Good Faith Judgment.     The Corporation represents, covenants and agrees
that it will exercise good faith judgment in determining the entitlement of the
Indemnified Party to indemnification under this Agreement.


4.
RELATIONSHIP OF THIS AGREEMENT TO OTHER INDEMNITIES.



(a)    Nonexclusivity. (i)     This Agreement and all rights granted to the
Indemnified Party under this Agreement are in addition to and are not deemed to
be exclusive with or of any other rights that may be available to the
Indemnified Party under any Articles of Incorporation, bylaw, statute,
agreement, or otherwise.


(ii)    The rights, duties and obligations of the Corporation and the
Indemnified Party under this Agreement do not limit, diminish or supersede the
rights, duties and obligations of the Corporation and the Indemnified Party with
respect to the indemnification afforded to the Indemnified Party under any
liability insurance, the Florida Business Corporation Act, or under the bylaws
or the Articles of Incorporation of the Corporation. In addition, the
Indemnified Party’s rights under this Agreement will not be limited or
diminished in any respect by any amendment to the bylaws or the Articles of
Incorporation of the Corporation.


(b)    Availability, Contribution, etc. (i)    The availability or
nonavailability of indemnification by way of insurance policy, Articles of
Incorporation, bylaw, vote of stockholders, or otherwise from the Corporation to
the Indemnified Party shall not affect the right of the Indemnified Party to
indemnification under this Agreement, provided that all rights under this
Agreement shall be subject to applicable statutory provisions in effect from
time to time.


(ii)    Any funds received by the Indemnified Party by way of indemnification or
payment from any source other than from the Corporation under this Agreement
shall reduce any amount otherwise payable to the Indemnified Party under this
Agreement.


(iii)    If the Indemnified Party is entitled under any provision of this
Agreement to indemnification by the Corporation for some claims, issues or
matters, but not other claims, issues or matters, or for some or a portion of
the expenses, judgments, fines or penalties actually and reasonably incurred by
the Indemnified Party or amounts actually and reasonably paid in settlement by
him or her in the investigation, defense, appeal or settlement of any matter for
which indemnification is sought under this Agreement, but not for the total
amount thereof, the Corporation shall nevertheless indemnify the Indemnified
Party for the portion of such claims, issues or matters or expenses, judgments,
fines, penalties or amounts paid in settlement to which the Indemnified Party is
entitled.


(iv)    If for any reason a court of competent jurisdiction from which no appeal
has been taken rules than the indemnity provided under this Agreement is
unavailable, or if for any reason the indemnity under this Agreement is
insufficient to hold the Indemnified Party harmless as provided in this
Agreement, then in either event, the Corporation shall contribute to the amounts
paid or payable by the Indemnified Party in such proportion as equitably
reflects the relative benefits received by, and fault of the Indemnified Party
and the Corporation and its Affiliates.


(c)    Allowance for Compliance with SEC Requirements.     The Indemnified Party
acknowledges that the Securities and Exchange Commission (“SEC”) has expressed
the opinion that indemnification of directors and officers from liabilities
under the Securities Act of 1933 (the “1933 Act”) is against public policy as
expressed in the 1933 Act and, is therefore,





--------------------------------------------------------------------------------





unenforceable. The Indemnified Party hereby agrees that it will not be a breach
of this Agreement for the Corporation to undertake with the SEC in connection
with the registration for sale of any stock or other securities of the
Corporation from time to time that, in the event a claim for indemnification
against such liabilities (other than the payment by the Corporation of expenses
incurred or paid by a director of officer of the Corporation in the successful
defense of any action, suit or proceeding) is asserted in connection with such
stock or other securities being registered, the Corporation will, unless in the
opinion of its counsel the matter has been settled by controlling precedent,
submit to a court of competent jurisdiction on the question of whether or not
such indemnification by it is against public policy as expressed in the 1933 Act
and will be governed by the final adjudication of such issue. The Indemnified
Party further agrees that such submission to a court of competent jurisdiction
shall not be a breach of this Agreement.


5.
MISCELLANEOUS.



(a)    Notices. All notices, requests, demands and other communications which
are required or may be given under this Agreement shall be in writing and shall
be deemed to have been duly given when received if personally delivered; when
transmitted if transmitted by telecopy, electronic telephone line facsimile
transmission or other similar electronic or digital transmission method; the day
after it is sent, if sent by recognized expedited delivery service; and five
days after it is sent, if mailed, first class mail, postage prepaid. In each
case notice shall be sent to:


If to the Indemnified Party:
Susan Lanigan
xxxxx xxxxxxxx xxx
xxxx xxxxx, xx xxxxx


If to the Corporation:    
Chico’s FAS, Inc.
11215 Metro Parkway
Fort Myers, FL 33966
Attn: EVP-General Counsel


or to such other address as either party may have specified in writing to the
other using the procedures specified above in this Section 5(a).


(b)    Construction and Interpretation. (i)    This Agreement shall be construed
pursuant to and governed by the substantive laws of the State of Florida (and
any provision of Florida law shall not apply if the law of a state or
jurisdiction other than Florida would otherwise apply).


(ii)    The headings of the various sections in this Agreement are inserted for
the convenience of the parties and shall not affect the meaning, construction or
interpretation of this Agreement.


(iii)    Any provision of this Agreement which is determined by a court of
competent jurisdiction to be prohibited, unenforceable or not authorized in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition, unenforceability or non-authorization without invalidating the
remaining provisions hereof or affecting the validity, enforceability or
legality of such provision in any other jurisdiction. In any such case, such
determination shall not affect any other provision of this Agreement, and the
remaining provisions of this Agreement shall remain in full force and effect. If
any provision or term of this Agreement is susceptible to two or more
constructions or interpretations, one or more of which would render the
provision or term void or unenforceable, the parties agree that a construction
or interpretation which renders the term or provision valid shall be favorable.


(iv)    As used in this Agreement, (1) the word “including” is always without
limitation; (2) the words in the singular number include words of the plural
number and vice versa; and (3) the word “person” includes a trust, corporation,
association, partnership, joint venture, business trust, unincorporated
organization, limited liability company, government, public body or authority
and any governmental agency or department as well as a natural person.


(c)    Entire Agreement.    This Agreement, including the introductory recitals
on page 1 hereof, constitutes the entire Agreement, and supersedes all prior
agreements and understandings, oral and written, among the parties to this
Agreement with respect to the subject matter hereof.


(d)    Specific Enforcement. (i) The parties agree and acknowledge that in the
event of a breach by the Corporation of its obligation promptly to indemnify the
Indemnified Party as provided in this Agreement, or breach of any other material
provision of this Agreement, damages at law will be an insufficient remedy to
the Indemnified Party. Accordingly, the





--------------------------------------------------------------------------------





parties agree that, in addition to any other remedies or rights that may be
available to the Indemnified Party, the Indemnified Party shall also be
entitled, upon application to a court of competent jurisdiction, to obtain
temporary or permanent injunctions to compel specific performance of the
obligations of the Corporation under this Agreement.


(ii)    There shall exist in such action a rebuttable presumption that the
Indemnified Party has met the applicable standard(s) of conduct and is therefore
entitled to indemnification pursuant to this Agreement, and the burden of
proving that the relevant standards have not been met by the Indemnified Party
shall be on the Corporation. Neither the failure of the Corporation (including
its Board of Directors or independent legal counsel) prior to the commencement
of such action to have made a determination that indemnification is proper in
the circumstances because the Indemnified Party has met the applicable standard
of conduct, nor an actual determination by the Corporation (including its Board
of Directors or independent legal counsel) that the Indemnified Party has not
met such applicable standard of conduct, shall (X) constitute a defense to the
action, (Y) create a presumption that the Indemnified Party has not met the
applicable standard of conduct, or (Z) otherwise alter the presumption in favor
of the Indemnified Party referred to in the preceding sentence.


(e)    Cost of Enforcement; Interest. (i) If the Indemnified party engages the
services of an attorney or any other third party or in any way initiates legal
action to enforce his rights under this Agreement, including but not limited to
the collection of monies due from the Corporation to the Indemnified Party, the
prevailing party shall be entitled to recover all reasonable costs and expenses
(including reasonable attorneys’ fees before and at trial and in appellate
proceedings). Should the Indemnified Party prevail, such costs and expenses
shall be in addition to monies otherwise due him under this Agreement.


(ii)    If any monies shall be due the Indemnified Party from the Corporation
under this Agreement and shall not be paid within 30 days from the date of
written request for payment, interest shall accrue on such unpaid amount at the
rate of 2% per annum in excess of the U. S. Prime rate, or such lower rate as
may be required to comply with applicable law from the date when due until it is
paid in full.


(f)    Application to Third Parties, Etc.    Nothing in this Agreement, whether
express or implied, is intended or should be construed to confer upon, or to
grant to, any person, except the Corporation, the Indemnified Party and their
respective heirs, assignees and successors, any claim, right or remedy under or
because of this Agreement or in any provision of it. This Agreement shall be
binding upon and inure to the benefit of the successors in interest and assigns,
heirs and personal representatives, as the case may be, of the parties,
including any successor corporation resulting from a merger, consolidation,
recapitalization, reorganization, sale of all or substantially all of the assets
of the Corporation, or any other transaction resulting in the successor
corporation assuming the liabilities of the Corporation under this Agreement (by
operation of law, or otherwise).


(g)    Further Assurances.     The parties to this Agreement will execute and
deliver, or cause to be executed and delivered, such additional or further
documents, agreements or instruments and shall cooperate with one another in all
respects for the purpose of carrying out the transactions contemplated by this
Agreement.


(h)    Venue; Process. The parties to this Agreement agree that jurisdiction and
venue in any action brought pursuant to this Agreement to enforce its terms or
otherwise with respect to the relationships between the parties shall properly
lie in the Circuit Court of the Twentieth Judicial Circuit of the State of
Florida in and for Lee County or in the United States District Court for the
Middle District of Florida, Fort Myers Division. Such jurisdiction and venue are
merely permissive; jurisdiction and venue shall also continue to lie in any
court where jurisdiction and venue would otherwise be proper. The parties agree
that they will not object that any action commenced in the foregoing
jurisdictions is commenced in a forum non conveniens. The parties further agree
that the mailing by certified or registered mail, return receipt requested, of
any process required by any such court shall constitute valid and lawful service
of process against them, without the necessity for service by any other means
provided by statute or rule of court.


(i)    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be considered an original, but all of which
together shall constitute one and the same instrument.


(j)    Waiver and Delay. No waiver or delay in enforcing the terms of this
Agreement shall be construed as a waiver of any subsequent breach. No action
taken by the Indemnified Party shall constitute a waiver of his rights under
this Agreement.


IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.


CHICO’S FAS, INC.









--------------------------------------------------------------------------------







By:    /s/ Shelley Broader
Shelley Broader
President & Chief Executive Officer








By:    /s/ Susan Lanigan
Susan Lanigan
Executive Vice President & General Counsel







